The Chancellor.
This is a creditor’s bill. The complainants on the 9th of October, 1871, recovered a judgment in the Supreme Court of this state, against Cornelius S. IIummell, for $2089.44 damages and costs, on which they issued a fieri facias de bonis et terms, under which they caused a levy to be made by the sheriff of Hunterdon county, on the right, title, and interest of the defendant in certain land and premises, being a *46dwelling-house and lot at High Bridge, in that county, which they seek by this proceeding to subject to the payment of their debt. The title to that property is in the defendant, Harriet Hummed, wife of the judgment debtor. The complainants allege that in 1868, Cornelius Hummed bought this lot for $250 and paid part, $50, of the purchase money, in cash, and with his wife, gave a mortgage on the premises to secure the payment of the rest, and that he then built on the property a dwelling-house, for the occupation of himself and family, in which he has resided ever since it was finished. They allege that the property is actually his, though the title is held by his wife, and that the title is so held in order to defeat his creditors. The defendants answered. They allege that the lot was purchased by the wife, and that the $50 paid on account of the purchase money was her own money, and that she built the house (which they say is of the value of only about $1200, instead of $4000,..as alleged in the bill,) and paid all that was paid for its construction; that of the amount she so paid, she obtained $800 from one Mary Alpaugh, on a mortgage on the property, and that the work Avas done by her husband’s workmen, (he Avas a builder and superintended it,) under an agreement betAA'een her and him by Avliich she agreed to board his Avorkmen in consideration of receiving from him the amount of their board. The eATidence shows very clearly that the lot Avas purchased and the house built AA’ith money Avliich was by law the property of the husband. The $50, to Avliich reference has been made, paid by her as the first payment on account of the purchase money of the lot, Avas given to her by her husband for the purpose. It is true they testify that he owed it to her — that it was money he had borroAved of her. Their account of the loan, however, is that three days after they Avere married, which Avas six or seven years previous, he borroAved $15 of her, and aftenvards they sold a coav her father had given her, and she permitted her husband to take the proceeds of the sale — $18, and that she also lent him $19i50 which she had earned by washing and mending for a person. But Andrew *47(Veum*, from whom the purchase was made, swears that she told him in the negotiation, that site expected to borrow the amount of the first payment, this very §50, from her father, or her brother Edward. Neither she nor her husband pretend that she had any more than the $50, for he says she expected to get the balance of the purchase money from her brother. Now how was this house paid for? It costover §1(500, according to the undisputed evidence: the lumber, §800, the carpenter work, §300, the mason work, $300, the slate rool“ §140, the tinning, $25, and the painting, $95, in all §1(550. Of this they say $800 were paid by the money borrow’d of Mary Alpaugh on mortgage of the property. The bill for painting was paid by the husband out of money he received from Christopher I lamp for work ho had done ibr the latter in building a house. One of ihe masons swears that the husband paid him nearly all his bill for work, and the rest of his claim is unpaid. The tinner testifies that the husband paid him his bill for tin work. The roofer, who found the slate and put it on, lias not been paid at all. The husband employed all those persons to do the work they did on the house. He is shown to have worked on the house, himself. He says his apprentice framed it under his directions. As to the money which his wife was to have received for boarding the workmen, that was clearly the husband’s property. He furnished the table. The avails of a wife’s labor, under such circumstances, belong to her husband. Belford v. Crane, 1 C. E. Green 265; Skillman v. Skillman, 2 Beas. 403; Cramer v. Reford, 2 C. E. Green 367; Quidort’s Adm’r v. Pergeaux, 3 C. E. Green 472. The house probably cost more than the amount above stated — $1650. Witnesses for the complainants, apparently capable of judging and forming a reliable estimate, place its cost at from $2000 to $2500. The husband says he kept no account of its cost. The conclusion appears to he irresistible, that this property was bought for the husband and with liis money; that the house was built by him, and as far as it was paid for was paid for with his money, or the money raised by rnort*48gage given by him and his wife on the property. His wife cannot hold the property against his creditors. The complainants’ debt will be decreed to be a charge upon the premises, which will, if necessary, be ordered to be sold to pay the encumbrance. The complainants are entitled to costs.